Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 11/22/2021.
Claims 19-20 have been canceled.
Claims 21 and 22 have been added.
Claims 1-18, 21 and 22 are allowed in this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to teach the combination of features “receiving a first metadata model specified in a first format for a first database object, the first format comprising a plurality of metadata elements, the plurality of metadata elements comprising at least one identifier of the first database object; querying a metadata repository to determine if a representation of the first database object exists in the metadata repository; determining that the first database object having the at least one identifier does not exist in the metadata repository; parsing the first metadata model in the first format to extract at least a portion of the plurality of metadata elements; assigning a version identifier to a metadata model in a second format for the first database object; and storing the version identifier and the at least a portion of the plurality of metadata elements in the second format, the second format being a relational format” as claimed in the independent claim 1, and substantially similar in the independent claims 21 and 22.

The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-18, 21 and 22 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168